EXHIBIT 10-35 RESIGNATION, GENERAL RELEASE AND SETTLEMENT AGREEMENT Supplementing and Amending the Executive Employment Agreement This Resignation, General Release and Settlement Agreement (“Supplement”), is made and entered into as of the Effective Date (as defined in Section 13 hereof), by and among Andrew R. Lane (“Employee”) and Halliburton Energy Services, Inc. (“Employer”), a subsidiary of Halliburton Company (“Halliburton”), for and on behalf of itself, its parents, its subsidiaries, and its affiliated companies (collectively, including Employer, the “Halliburton Entities”). WHEREAS, Employee is currently employed by Employer pursuant to that certain Executive Employment Agreement, dated as of January 1, 1999 (the “Employment Agreement”), a copy of which is attached hereto; and WHEREAS, the parties hereto contemplate that Employee will voluntarily resign as an officer and director of, and from all positions, posts, offices and assignments with Employer and any other Halliburton Entity effective as of December 15, 2007, that Employee’s employment as a regular employee will terminate on December 31, 2007 (the “Termination Date”), and Employee will take early retirement, following which termination Employee will be entitled to receive the benefits provided under (i) Section 3.3 of the Employment Agreement, subject to Employee’s compliance with the conditions set forth in Section 3.4 of such Employment Agreement relating to execution of a release in the form established by Employer and (ii) Section 10 of this Supplement, subject to Employee’s compliance with the conditions set forth in Sections 8 and 9 of this Supplement relating to protection of Employer’s legitimate business interests and goodwill; and WHEREAS, the Employment Agreement also provides that the severance benefits provided under Section 3.3 thereof are in consideration of Employee’s continuing obligations under the Employment Agreement following termination of employment, including obligations under Article 4 relating to ownership and protection of Halliburton intellectual property and confidential information; and WHEREAS, the parties desire to amend and supplement the Employment Agreement by means of this Supplement to, among other things, provide for a release of any claims or causes of action Employee may have arising from or relating to his employment or service with Employer and set forth the terms of Employee’s continuing obligations relating to the treatment of confidential information and protection of Employer’s legitimate business interests and goodwill; and WHEREAS, the parties wish to affirm that the terms of the Employment Agreement remain in full force and effect except as amended and supplemented hereby; and NOW, THEREFORE, in consideration of the mutual promises, covenants and obligations contained in this Supplement, the parties agree as follows: 1.Resignation.Employee shall continue to be employed by Employer through the Termination Date, at which time he shall voluntarily resign from employment and simultaneously elect early retirement. Notwithstanding Employee’s voluntary resignation from employment and voluntary election to take early retirement, Employee shall be entitled to receive the severance benefits provided under Section 3.3 of the Employment Agreement and such other benefits and amounts provided in this Supplement.On December 15, 2007, Employee shall voluntarily resign as an officer and director of, and from all other positions, posts, offices and assignments with, Employer and any other Halliburton Entity.Employee agrees to sign letters of resignation not inconsistent with the terms of this
